Citation Nr: 0635376	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  06-06 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for Hepatitis C.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
December 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In September 2006, the veteran testified at a video 
conference Board hearing at the RO before a Veterans Law 
Judge.  A transcript of that hearing has been associated with 
his claims folders.

The veteran's appeal has been advanced on the Board's docket 
by reason of his advanced age.  See 38 U.S.C.A. 
§ 7107(a)(2)(C) (West 2002); 68 Fed. Reg. 53,682-53,684 
(Sept. 12, 2003) (to be codified at 38 C.F.R. § 20.900(c)).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The medical evidence of record shows the veteran has a 
history of unspecified hepatitis and a January 2003 treatment 
record indicates that lab results were reactive for hepatitis 
C antibody.  However, it is unclear whether the veteran has 
current residuals of hepatitis C, and he has not been 
afforded a VA examination in connection with his claim in 
order to determine whether any current condition is related 
to or had its onset in service.  Service medical records 
include an Abbreviated Clinical Record, dated in September 
1944, on the back of which is a progress note with a notation 
of "hepatitis".  The Board therefore finds that a VA 
examination is warranted to determine the current nature, 
extent and etiology of any hepatitis C, if found to be 
present, and to determine if the veteran's condition is 
related to or had its onset during service.  Pursuant to the 
VA's duty to assist, such an examination is necessary to 
adjudicate the veteran's claim.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4), 3.307, 3.309 (2006).

Regarding in-service stressors, the veteran's DD Form 214 
indicates that his principal MOS during service was 
instrument repairman.  His service personnel records are not 
associated with the claims files, and it is not clear from 
the record whether the RO has attempted to obtain these 
records.  

A review of the evidence of record, including the veteran's 
written statements, reveals that the veteran's claimed 
stressors include: (1) witnessing the explosion of a military 
truck in front of him that detonated a mine, killing all the 
soldiers inside; and (2) witnessing the aftermath of a major 
battle in the Kasserine Pass in Tunisia.  

Although the record indicates that the rating specialist at 
the RO undertook her own research in an attempt to verify the 
veteran's alleged in-service stressors, she did not identify 
the data bases used.  All sources of evidence obtained for 
purposes of stressor corroboration must be fully documented 
in the claims file.  M21-1MR, Part IV, Subpart ii, Chapter 1, 
Section.D.13.  Moreover, there is no evidence that any 
attempt was made to corroborate the veteran's alleged 
stressors through any outside sources.  Therefore, the RO 
should attempt to verify the veteran's alleged stressors 
through all available sources, to include contacting the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
(formerly known as the United States Armed Services Center 
for Research of Unit Records) and an attempt should be made 
to obtain any relevant records from the Operational Reports 
for the 2008th Ordnance Company during the veteran's 
assignment to the facility.  See Pentecost v. Principi, 16 
Vet. App. 124 (2002).  The RO should document its efforts 
and, if such efforts are unsuccessful, the RO should so 
inform the veteran and advise him to submit alternate forms 
of evidence to support his claim of entitlement to service 
connection for PTSD.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain a complete set 
of the veteran's personnel records from 
the National Personal Records Center 
(NPRC) and associate it with the claims 
files.

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of any hepatitis C 
found to be present.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folders, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
hepatitis C found to be present.  If the 
examiner diagnoses the veteran as having 
hepatitis C, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the veteran's 
disability was caused by or had its onset 
during service.  In this regard, the 
examiner should discuss the presence or 
absence of any risk factors for hepatitis 
C infections in service.  In addition, 
the examiner should specifically note 
that service medical records include an 
Abbreviated Clinical Record, dated in 
September 1944, on the back of which is a 
progress note with a notation of 
"hepatitis".  (This has been marked 
with a yellow post-it note for the 
examiner's review.)  If the examiner is 
unable to provide the requested 
information with any degree of medical 
certainty, the examiner should clearly 
indicate that.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.

3.  The RO should provide the U.S. Army 
and Joint Services Records Research 
Center, the above-mentioned summary of 
the veteran's stressors and a copy of the 
veteran's DD 214 and any other 
appropriate service personnel records 
should be sent to the Research Center.  
The Research Center should be requested 
to provide any additional information 
that might corroborate the veteran's 
alleged stressors.  The Research Center 
should also be requested to furnish the 
unit history and operational reports for 
the unit the veteran was assigned to 
while in North Africa, for the period 
during which he served with such unit.

4.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect to whether the 
veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  

5.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be provided a list of 
any stressors verified by the RO.  The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should 
determine whether the veteran has PTSD 
based on a verified in-service stressor.  
If PTSD is diagnosed, the examiner must 
explain whether and how each diagnostic 
criterion is or is not satisfied, and 
identify the verified stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
The report of the psychiatric examination 
should be associated with the veteran's 
claims folder.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

6.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for hepatitis C and 
PTSD.  If the issues on appeal remain 
denied, a supplemental statement of the 
case should be provided to the veteran 
and his representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

